IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :               No. 2172 Disciplinary Docket No. 3
                Petitioner      :
                                :               No. 182 DB 2014
           v.                   :
                                :               Attorney Registration No. 7851
DONALD B. CORRIERE,             :
                Respondent      :               (Northampton County)


                                       ORDER


PER CURIAM


       AND NOW, this 18th day of June, 2015, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board dated May 26,

2015, the Joint Petition in Support of Discipline on Consent is hereby granted pursuant

to Pa.R.D.E. 215(g), and it is

       ORDERED that Donald B. Corriere is suspended on consent from the Bar of this

Commonwealth for a period of five years, and he shall comply with all the provisions of

Pa.R.D.E. 217. Respondent shall pay costs incurred by the Disciplinary Board in the

investigation and prosecution of this matter.